Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bobde et al (US 2014/0175540).

    PNG
    media_image1.png
    526
    540
    media_image1.png
    Greyscale

(Claim 1) Bobde et al. teach a semiconductor device, comprising:
a semiconductor layer structure (fig. 3A #301); and
a gate (309) formed in a gate trench in the semiconductor layer structure,
wherein the gate trench has a bottom surface (bottom of #372) comprising a first portion and first (left) and second (right) corners at a first level (bottom of #372) and a second portion (bottom #371 left) at a second level, different from the first level, and
first (left) and second (right) sidewalls that extend from a top of the gate trench to the first and second levels, respectively.
(Claim 9) Bobde et al. teach wherein the bottom surface of the gate trench further comprises a third portion (bottom of 371 right) at a third level, and
wherein the third portion (bottom of #371 right) of the bottom surface of the gate trench is on an opposite side of the second portion (bottom of #371 left) of the gate trench from the first portion of the gate trench.
Allowable Subject Matter
Claims 4 and 6 – 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11, 12, 14, 15, 17, 20, 31 – 36 and 39 – 41 are allowable, because prior art does not teach:
(Claim 11) a first portion at a first level and a recess that extends towards the substrate, and wherein a second corner between the first portion and the recess has a greater radius of curvature than a first corner between a sidewall of the gate trench and the first portion.
(Claim 31) a first portion and a second portion, wherein the second portion is closer to the substrate than the first portion; and a deep shielding pattern having the second conductivity type on the bottom surface and at least one sidewall of the gate trench.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed on June 28, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
August 27, 2022